Citation Nr: 0920945	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-14 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2007, a 
statement of the case was issued in March 2008, and a 
substantive appeal was received in May 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Briefly, the Veteran contends that the evaluation assigned 
her PTSD does not accurately reflect the severity of her 
disorder.  The RO has granted service connection for PTSD 
effective July 27, 2006 and has assigned a 30 percent 
disability rating.

The Veteran was afforded a VA examination in March 2007.  The 
examiner diagnosed the Veteran with PTSD and assigned a GAF 
score of 70.

Subsequent VA treatment records show that the Veteran has 
attended mental health outpatient psychotherapy sessions for 
her PTSD, and that her PTSD may have increased in severity.  
In March 2007, a licensed clinical social worker assigned the 
Veteran a GAF score of 55, and noted that the Veteran's 
symptoms have become exaggerated because of her retirement, 
the reoccurrence of her cancer, and the coverage of the war 
in Iraq.  The social worker stated that the Veteran is 
haunted/tormented by her experiences in Vietnam and remains 
stuck in perpetual distress, which can prevent her from 
working through her trauma experiences.  In October 2007, the 
same licensed clinical social worker described the Veteran as 
being highly vulnerable to easily activated nonverbal schema 
and sensory memories of trauma.  The social worker recorded 
that the Veteran was feeling helpless and was afraid of 
dying, and that her subjective state of well-being was 
uncertainty/fear.  The social worker assigned the Veteran a 
GAF score of 45, due to experiencing serious impairment in 
her social functioning, and noted that the Veteran has an 
excellent support system.

While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an indication of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).

The Board further observes that it appears the Veteran has 
received significant treatment for her PTSD; however, it 
appear that all corresponding reports may not be in the 
claims file.  In this regard, in January 2000, the Veteran 
submitted a claim for PTSD and stated that since October 1999 
she has received treatment from a VA clinic in Eugene, 
Oregon.  In October 2006, the Veteran stated that VA 
treatment records needed to be obtained and submitted a VA 
Form 21-4142, identifying treatment for PTSD from 1994 to 
1996 at the Eugene, Oregon Vet Center.  However, it does not 
appear that these treatment records are associated with the 
claims file.  The record shows that the RO attempted to 
obtain records for the above Vet Center for 2006, but that 
the Vet Center did not respond.  The RO's request was 
addressed incorrectly (the address is 1255 Pearl Street, 
Suite 200, and not 255 Pearl Street).
 
Thus, it appears that the Veteran has been receiving relevant 
ongoing treatment from a facility operating under the 
auspices of the VA healthcare system, that the associated 
treatment records are not in the claims file, and that the 
Veteran's treatment records are pertinent to her claim.  See 
Moore v. Shinseki, No. 2007-7306 (Fed. Cir. Feb. 10, 2009) 
(holding that service treatment records are relevant to the 
rating of a service connected disability).  As such, the RO 
should obtain any missing Vet Center records relevant to the 
appeal.  See generally Bell v. Derwinski, 2 Vet. App. 611 
(1992); see also VAOPGCPREC 12-95 (1995).

Finally, the Board notes that additional evidence was 
received in May 2008.  This evidence will undergo preliminary 
review by the RO during the course of the remand actions 
directed below. 

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from 
the Veteran, the RO should take 
appropriate action to request the records 
for the Veteran from the Eugene, Oregon 
Vet Center for the period for 1994 to the 
present.  The RO should also obtain VA 
medical records for the Veteran from the 
Eugene, Oregon Community Based Outpatient 
Clinic and the Roseburg, Oregon VA 
Healthcare System for 1999 to the present.

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the current severity of her PTSD.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  After reviewing the claims 
file and examining the Veteran, the 
examiner should ascertain the current 
severity of the Veteran's PTSD.  
Appropriate examination findings should be 
reported to allow for evaluation of the 
Veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  A GAF score 
should be reported.

3.  After completion of the above and any 
further development deemed necessary by 
the RO, the RO should review the record 
and determine whether a higher rating for 
PTSD is warranted.  The Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

